



COURT OF APPEAL FOR ONTARIO

CITATION: Singh v.
    1299400 Ontario Ltd., 2016 ONCA 240

DATE: 20160331

DOCKET: C61379 and C61406

Doherty, Cronk and Pepall JJ.A.

BETWEEN

Satbir Singh

Appellant

and

1299400 Ontario Ltd.

Respondent

Satbir Singh, appearing in person

Ralph Swaine, for the respondent

Heard:  March 31, 2016

On appeal from the judgments entered by Justice A. Skarica
    of the Superior Court of Justice on December 17, 2014 and April 16, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant offers no basis upon which we can or should interfere with
    the orders below.  The appellant accepts that the mortgages are valid, that he
    has been in default for over 1½ years and that he has not made any payments in
    that time.  He indicates that there is enough equity in the property to satisfy
    the debts.  That may be.  It is also irrelevant to the respondents right to
    payment of the debt and to assert its rights under the security.

[2]

The appeal is dismissed.

[3]

Costs to the respondent in the amount of $3,000, inclusive of
    disbursements and relevant taxes.


